Citation Nr: 1738053	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual scarring of the left hand.

2.  Entitlement to an initial increased rating in excess of 10 percent for residual neurological impairment to the 3rd and 4th (long and ring) fingers of the left hand.

3.  Entitlement to an initial increased rating in excess of 10 percent for residual limitation of motion from a laceration of the 3rd and 4th (long and ring) fingers of the left hand.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left hand and fingers injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 until April 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran did not request a hearing in this matter.

The issue of service connection for a low back disability is  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's occupational and social impairment from residual neurological impairment from the long and ring fingers of the left hand laceration more nearly approximated moderate, incomplete paralysis of the ulnar nerve.  

2.  At not point during the appellate period was the disability of the long and ring fingers of the left hand manifested by disability approximating amputation or unfavorable ankylosis.

3.  For the entire period on appeal the Veteran does have two painful scars on his left hand. 

CONCLUSIONS OF LAW

1.  From December 21, 2009, the criteria for a 20 percent rating for residual neurological impairment from the long and ring fingers of the left hand, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § § 3.102, 4.1, 4.7, 4.124a, DC 8516 (2016).

2.  For the entire appellate period, a rating in excess of 10 percent for limited range of motion of the long and ring fingers of the left hand have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § § 3.102, 4.1, 4.7, 4.71a, DCs 5149, 5219, 5223  (2016).

3.  From December 21, 2009, the criteria for a compensable rating for residual scars from left hand laceration have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § § 3.102, 4.1, 4.7, 4.118, DC 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating for Residual Scarring from Left Hand Laceration

The Veteran asserts that he should have a higher rating for residuals of scarring of the 3rd and 4th fingers of his left hand, as his symptoms are worse than the currently assigned rating accounts for.

At an April 2010 examination for scars to the 3rd and 4th fingers of the left hand, the examiner identified scar number one on the Palmer surface of the 3rd finger of the left hand.  The examiner noted that the scars were from an accidental cutting which led to surgery to repair the tendons of the fingers in December 1987.  The examiner noted this scar was 0.4 cm in width and 8 cm in length.  The examiner identified scar number 2 on the left 4th finger, noting that this scar was 0.5cm in width and 6 cm in length.  The examiner noted that the Veteran reported no pain from either scar and that there was no skin breakdown on either scar.  The examiner also noted that both scars are superficial with no edema, keloid formation, inflammation or other disabling effects.  The examiner also noted that there are no effects on usual daily activities. 

At a September 2016 VA examination for scars to the 3rd and 4th finger of the left hand, the examiner noted the Veteran reported 7 scars to the left hand.  The Veteran reported at this examination, that the pain has gotten worse over the past six years and that his hand is more sensitive to the cold, frequently suffering from more numbness in cold weather.  The Veteran reported that the scars are sensitive to the touch and tender.  The Veteran also reported experiencing a dull, tingling or prickly sensation in the area of the scars.  The Veteran reported these sensations affect his grip.  The Veteran reported at the examination that he injured his left hand and fingers when he cut himself with a knife in 1987.  The Veteran also reported that the fingers feel prickly when touched and are painful.  The examiner made a point of indicating that that he was documenting the subjective statements of the Veteran.  The examiner noted 2 scars for purposes of the examination.  The examiner noted scar number one is located on the middle finger (3rd finger) and in the design of a zig zag and noted that it is 9.5 cm in length.  The examiner noted scar number two is located on the ring finger (4th finger) and also in the design of a zig zag and noted that it is 6.5 cm in length.  The examiner did not measure the width of either scar.  The examiner noted the size of the scars and noted that neither scar is unstable and that neither scar is from burns.  The examiner noted that both scars are linear and that neither scar is a limitation to function.  The examiner further diagnosed that the scar does not have any impact on his ability to work.  The examiner also described the scars as asymptomatic and indicated there is no objective evidence of pain on examination.  

In the Notice of Disagreement (NOD) dated November 2010, the Veteran reported that the scars caused strange feeling in the two injured fingers of the left hand.  The Veteran reported the scars and the strange feelings keep him from wearing his wedding ring.  The Veteran also stated that his fingers were scarred and deformed.  The Veteran also reported that cold weather added a dull, throbbing pain to his hands. 

In an undated letter that was received by the VARO in Roanoke in December 2011, the Veteran reports that the scars cause sharp pains when touched, particularly if touched by metal or a sharp object.  The Veteran also once again reported in this letter that he is unable to wear his wedding ring on his left hand because of pain from the scars.

The Veteran reported in a letter dated September 2016, that the scars on his left fingers can become extremely painful and swell if he gets a splinter or a cut on his hand.  The Veteran also reported in the letter that the scars are very sensitive and he suffers pain and tingling in those areas.

A review of the Veterans records and statements show that the Veteran has reported that his scar condition has continued to get worse over the years.  The Veteran's statements show that he has consistently reported an increase in pain, numbness, tingling and strange feelings in the scars of the 3rd and 4th fingers of the left hand.  The Veteran has claimed that these symptoms continue to get worse on a regular basis.  The Veteran's statements offer relevant information in the form of his experiences dealing with the discomfort and pain in his left hand and fingers.  This evidence describes incidents where the symptoms of scarring have effected or caused the Veteran to have difficulty with performing certain tasks or activities.  These offered observations are both deemed competent and credible by the Board.  These statements support and are consistent with the Veteran's assertions and the medical evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).

The Board finds that the Veteran is entitled to a compensable rating for two painful scars based on the VA examinations and the Veteran statements about how the scar condition has gotten worse over time.  The examiner from the September 2016 VA examination reported that there was no objective evidence of pain when examining the scars and that they were asymptomatic.  However, the Veteran reported at that examination and in the September 2016 letter that the scars were painful.  The Board finds that these report of symptomatology is sufficient under the relevant criteria.   Also, the Veteran reported in the NOD from November of 2010 that the scars caused him problems when the weather was cold.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2016); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Based on the VA examinations for scars in April 2010 and September 2016, the examiners have identified two scars, one on the 3rd finger of the left hand and the other on the 4th finger of the left hand.   Both VA examinations diagnosed the scars as being stable and covered.  Based on the Veteran having two painful but stable scars, the Veteran is entitled to a 10 percent evaluation for the two scars.  38 C.F.R. § 4.118.  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the Veteran's letters do indicate a 10 percent rating for left upper extremity scars of the left 3rd and 4th fingers beginning December 21, 2009.  However, the symptoms enumerated under the schedule for diseases of the skin are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Consideration has been given to assigning a higher rating for left upper extremity scars of the 3rd and 4th fingers beginning December 21, 2009.  However, there is no indication from the record that the Veteran has both painful and unstable scars.  The Board has reviewed the Veteran's VA examinations, service records, private treatment records and the Veteran's statements, but it has not revealed any medical or lay evidence which would provide for an increased disability rating in excess of those discussed above.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

In this regard, the Board notes that the Veteran has reported that he has more than two painful scars.  The Board finds, however, that the presence of a scar is an objective finding and the medical evidence has consistently found that the Veteran has no more than two scars.  The preponderance of the evidence, in the Board's judgment, weighs against a finding that there are more than two service-connected scars.  For this reason, the Board finds that a higher rating based on there being more than two painful scars is not warranted.  See 38 C.F.R. § 4.118, DC 7804.  

The Board finds that the Veteran was provided notice of how to establish a higher rating and the medical evidence of record is sufficient and current regarding the disability's manifestations.  As discussed above, the Board finds that the evidence supports a 10 percent, but no higher, rating for the service connected scars of the left hand. 

Increased Disability Ratings for Residual Neurological Impairment and Limited Range of Motion from Laceration

In addition to the service-connected scars, the Veteran is also in receipt of ratings for other residual manifestations of the hand injury in service.  Specifically, a 10 percent rating is in effect for limited range of motion of the long and ring fingers of the left hand and a 10 percent rating is also in effect for peripheral neuropathy attributable to these service-connected fingers of the left hand.  The Veteran asserts that he should have a higher ratings as his symptoms are worse than contemplated by the currently assigned ratings.

At an April 2010 VA examination for the hand, thumb and fingers and peripheral nerves, the Veteran reported to the examiner that he lacerated his left 3rd and 4th fingers with a knife in an accident at home, leading to surgery to repair the tendons in the fingers of his left hand.  The Veteran reported that he experiences chronic, dull pain in his left hand and has lost strength in his fingers, reporting his fingers feel cooler to the touch in winter.  The Veteran also reported that the fingers feel warm when they are painful.  He also told the examiner that small injuries to his left hand cause more pain.  He experiences increased pain, stiffness and tingling in cold weather and pain that radiates up his arm from his fingers daily.  He can no longer play the piano and must wear his wedding ring on his right hand.  The Examiner noted that the Veteran's right hand is his dominant hand and noted that there is no history of neoplasm of the left hand.  The examiner noted that the Veteran reports a history of flare ups in the left hand that lead the Veteran to limit his work installing satellite dishes 

The examiner notes that the abnormality was located in the Palmer surface of the 3rd and 4th fingers of the left hand and also noted that the function of the joints was not affected by the nerve condition.  The examiner also noted a loss of strength for twisting and lifting and loss of dexterity.  The Veteran has difficulty with buttons, working on the computer for a length of time and cannot make a tight fist with his left hand.  The examiner noted that there was no muscle atrophy in the left hand.  The examiner diagnosed the Veteran with decreased manual dexterity and strength impacting occupational activities.  The examiner noted that the left hand disability would have a moderate effect on the following daily activities:  chores, shopping, exercise, sports, recreation and travelling.  The examiner noted a mild effect for daily dressing by the examiner.

At a September 2016 VA examination for peripheral neuropathy of the left 3rd and 4th fingers, residuals of laceration, the Veteran reported that his conditions have gotten worse since the last examination in April 2010.  The Veteran reported at this examination, that the pain has gotten worse over the past six years and his hand is more sensitive to the cold, frequently suffering from more numbness.  The examiner noted the symptoms attributable to peripheral nerve conditions of the left upper extremity that includes:  mild, constant pain; moderate intermittent (usually dull) pain; moderate paresthesias and/or dysesthesias; moderate numbness.  The examiner noted a reduction in grip and pinch strength in the left hand, rating the Veteran at active movement against some resistance.  The examiner noted no muscle atrophy.  The examiner noted normal scores on the reflex and sensory exam.  The examiner noted that the veteran had hypersensitivity in the last three fingers and lateral half of the palm.  The veteran was negative for Phalen's sign and Tinsel's sign in both hands.  The examiner noted that the affected nerves include the radial, median and ulnar nerves.  The examiner noted incomplete paralysis of moderate severity in the left extremity radial nerve, median nerve and ulnar nerve.  The examiner noted that the Veteran's peripheral nerve condition does not impact the veteran's ability to work.  

The Veteran reported in the Notice of Disagreement (NOD) dated November 2010, that approximately a year after active service ended he visited an emergency room in Northern Virginia because the two middle fingers in his left hand became swollen and he could not bend them.  The Veteran reported being told that the tendons had swelled, causing the fingers to not bend.  The Veteran also reported in this letter that he experiences stiffness and pain in these two fingers and reports that cold and damp weather lead to an increase in the throbbing pain.  The Veteran reported difficulty in holding metal objects and tools.  The Veteran also reported not being able to wear his wedding ring on his left hand any longer because of the strange feelings he has in that hand.  

The Veteran reported in an undated letter that was received by the RO in Roanoke in December 2011, that he reported an undated incident where a small splinter of mulch caused his tendons to swell, leading to his fingers "locking up."  The Veteran reported that he was treated at a hospital in Northern Virginia for this incident.  The Veteran also reported that his hand throbs with pain when it is cold, stormy or damp. The Veteran reported that his two fingers become colder than the other fingers and he will hold his hand in front of a heater to try to relieve this discomfort.  The Veteran reported that he has lost strength because of the pain and stiffness and reported that it has affected his grip.  

The Veteran reported in a letter dated September 2016, that cold weather effects his hand the most and the injuries in the left hand cause him to slow down and rely on others to do work he was once able to do.  

A review of the Veteran's records and statements show that the Veteran has consistently reported that the left upper extremity neurological disorder has affected his ability to hold things, in particular metal item such as tools.  The Veteran has reported in his letters and examinations that it is difficult for him to work with tools and perform his job installing satellite dishes.  The Veteran has reported that cold and damp winter weather cause his pain to get worse and leads to painful flare ups.  The Veteran has reported that small injuries to the left fingers and hand can be very painful and an item as simple as a splinter caused the veteran's middle left fingers to swell to the point that he had difficulty moving them.  The Veteran has claimed that these symptoms continue to get worse on a regular basis.  The Veteran's statements offer relevant information in the form of his experiences dealing with the discomfort and pain in his left hand and fingers.  This evidence describes incidents where the symptoms of peripheral neuropathy have effected or caused the Veteran to have difficulty with performing certain tasks or activities.  These offered observations are both deemed competent and credible by the Board and assist with providing support to the Veteran's assertion in regards to the severity of the disabilities in the left upper extremity.  These statements support and are consistent with the Veteran's assertions and the medical evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).

The Board finds that the occupational and social impairment from the Veteran's neurological impairment from the laceration of the 3rd and 4th fingers more nearly approximate moderate, incomplete paralysis of the ulnar nerve for the entire period of the appeal.  The Veteran is currently rated under Diagnostic Code 8516, which covers the paralysis of the ulnar nerve.  Therefore, the Board finds the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 20 percent for left upper (minor) extremity neurological disorder of the peripheral nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).

At the September 2016 examination for the peripheral nerves, the examiner diagnosed the veteran with incomplete paralysis of moderate severity of the musculospiral nerve (radial nerve), the median nerve, and the ulnar nerve.  The Veteran is right handed and the disability is in the left hand, the minor extremity, so the Veteran will receive a 20 percent disability rating.  Diagnostic Code 8514 covers paralysis of the radial nerve and Diagnostic Code 8515 covers paralysis of the median nerve.  Both provide for a 20 percent disability rating for incomplete paralysis of moderate severity, in the minor extremity, just like Diagnostic Code 8516 provides for the ulnar nerve.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Providing separate ratings for the same neurological symptoms of the left hand under different nerve DC codes would violate the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 .  38 C.F.R. § 4.113 (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2016); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for left upper extremity peripheral nerve neuropathy.  The evidence of record does not show that the Veteran's symptoms more nearly approximated severe, incomplete paralysis of the radicular, median or ulnar group in the left extremity.  At the September 2016 VA examination for peripheral nerves condition, the examiner noted a lack of muscle atrophy or trophic changes.  The examiner also noted normal reflexes and a normal sensory examination.  The examiner noted that the left hand was negative for Phalen's and Tinsel's sign.  The examiner also noted that the Veteran's residual neurological impairment does not impact his ability to work.  The Veteran's statements indicate that the disabilities of the upper left extremity are affecting the quality of his life.  However, the testing and evaluations at the VA examinations did not indicate that the Veteran's symptoms were as serious as to be described as severe, incomplete paralysis of the radicular, median or ulnar nerves.  Therefore, the Board finds that an initial rating in excess of 20 percent for left upper extremity disability is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8514, 8515, 8516 (2016).

As to the rating assigned for range of motion testing, the disability is currently rated under DC 5223.  The current 10 percent rating is the highest rating assigned for favorable ankylosis of the long and ring fingers. There is no medical evidence diagnosing or describing unfavorable ankylosis and the Veteran's statements do not detail this type or level of disability.  The Board has carefully considered any other possibly applicable diagnostic codes, to include notations contained in 38 C.F.R. § 4.71 regarding evaluating the disability as unfavorable ankylosis if  two joints of the fingers are ankylosed or if there is greater that two inches (5.1 cm.) gap between the fingertips and proximal transverse crease of the palm, with the fingers flexed to the extent possible.  The examinations, however, to include that provided in September 2016, indicate that only one joint of each service-connected finger is effected and that the Veteran does not have the level of gap noted in the rating schedule.  Further, there is no evidence that the disability approximates that represented by amputations of these fingers.  In this regard, the Board has carefully considered the facts of this case in light of applicable case law regarding functional impairment but this review does not reveal evidence supporting higher ratings than granted in this decision.  For these reasons, the Board finds that the use of DCs 5149 (amputation) and 5219 (unfavorable ankylosis) are not warranted under the evidence of record.  

The Board finds that the Veteran was provided notice of how to establish a higher rating and the medical evidence of record is sufficient and current regarding the disability's manifestations.  As discussed above, the Board finds that a 20 percent rating for a residual neurological impairment from the 3rd and 4th (long and ring) of the left hand is warranted; a rating is excess of 10 percent for the manifestation of limitation of motion is denied.



ORDER

Entitlement to an initial rating of 10 percent, but not higher, for residual scarring from the left hand laceration is granted for the entire appellate period.

Entitlement to an initial rating of 20 percent, but not higher, for a residual neurological impairment from the 3rd and 4th (long and ring) of the left hand laceration is granted for the entire appellate period.  

Entitlement to an initial rating in excess of 10 percent for residual limitation of motion from a laceration of the 3rd and 4th (long and ring) fingers of the left hand is denied.


REMAND

The Veteran also makes a claim of service connection for the asserted low back disability.  The Veteran has not been afforded a VA examination for the back disability to determine whether the back disability is etiologically related to active service.  The Veteran asserts that his low back was injured as a result of how he is forced to pick up and carry items as a result of his loss of strength in his left hand, asserting that twisting to compensate for this loss of strength has led to the back injury.  The Board finds that the duty to assist extends to obtaining an examination with opinion as to this issue.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination, by an examiner with sufficient expertise to determine the nature and etiology of any current low back disability.  Any indicated studies should be performed.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any current low back disability as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the Veteran's active service. The examiner should also provide an opinion with respect to any current low back disability as to whether it is at least as likely as not (50 percent or better probability) that the disability was caused by the service- connected disability of the long and ring fingers of the left hand, to specifically include any injury resulting from that disability. The examiner should also provide an opinion with respect to any current low back disability as to whether it is at least as likely as not (50 percent or better probability) that the disability has been aggravated (permanently increased in severity) by the service-connected disability of the long and ring fingers of the left hand.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


